Citation Nr: 1202049	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right foot dorsal exostosis and resection of neuroma.  

2.  Entitlement to a compensable rating for left ear hearing loss.  

3.  Whether there is new and material evidence to reopen a claim for service connection for right ear hearing loss.  

4.  Entitlement to service connection for residuals of dog bites

5.  Entitlement to service connection for a gastrointestinal disorder.

6.  Entitlement to service connection for a psychiatric disorder, claimed as depression.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to September 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2004 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2004 decision denied an increased rating for the right foot disability, the application to reopen the claim of service connection for hearing loss, and service connection for a gastrointestinal disorder.  The April 2009 rating decision denied service connection for residuals of dog bites and a psychiatric disorder and a compensable rating for left ear hearing loss.   

In January 2007, the Board issued a decision remanding the issue of an increased rating for the right foot disability and denying service connection for a gastrointestinal disorder.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 decision, the Court vacated the Board's decision and remanded the issue.   In September 2010, the Board issued another decision, remanding the issue of service connection for a gastrointestinal disorder for development and denying an increased rating for the right foot disability.  The Veteran appealed the denial of an increased rating to the Court, and in a June 2011 decision, the Court vacated the Board's decision and remanded the issue.  

The issues of increased ratings for a right foot disability and left ear hearing loss and service connection for a gastrointestinal disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for hearing loss was denied in November 1997.   The decision was not appealed.  Evidence presented since the November 1997 decision does not raise a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.

2.  The Veteran does not have a chronic residual of dog bites.  


CONCLUSIONS OF LAW

1.  The November 1997 RO decision denying the claim of service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for right ear hearing loss has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection of residuals of dog bites have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Service connection was previously denied for bilateral hearing loss in October and November 1997 decisions.  In March 2004, the Veteran filed an application to reopen the claim of service connection.  In August 2004, the Veteran was notified that he had not submitted new and material evidence with which his claim could be reopened.  He filed a timely notice of disagreement with that decision.  In December 2004, the RO granted service connection for left ear hearing loss.  See December 2004 rating decision.  The application to reopen the claim of service connection for right ear hearing loss remained denied, however.  In September 2009, a Statement of the Case was issued, and the Veteran subsequently filed a timely appeal.  

The November 1997 decision is final based on the evidence then of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because the evidence did not demonstrate the existence of hearing loss, as defined by VA.  

Evidence associated with the record in conjunction with the application to reopen includes VA and private treatment records and VA examination records.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defects presented by the previous decision, namely the lack of competent evidence that the Veteran has right ear hearing loss, as defined by VA.  In this case, the newly obtained evidence, specifically the 2004 and 2008 audiometric findings, indicates that the Veteran does not have right ear hearing loss, as defined by VA; the record includes no medical finding suggestive of right ear hearing loss, as defined by VA, and no history from the Veteran that such a diagnosis has been rendered.  In sum, there is still no competent evidence that the Veteran has hearing loss, as defined by VA and the recently submitted evidence could not reasonably substantiate the claim if it were reopened.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Service Connection

The Veteran contends that he has been bitten by dogs on multiple occasions during his post-service occupation as a mailman because he is unable to hear the dogs and thus take precautions due to his service-connected left ear hearing loss.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence confirms that the Veteran has sustained dog bites as a result of his occupation.  The evidence does not suggest that the Veteran has any chronic residual thereof, however:  the medical records reflect no findings or treatment related to the dog bites and the Veteran has not reported the existence of any chronic residual of the dog bites, although he is competent to do so.  

As stated above, a current diagnosis is required for service connection to be warranted.  In this case, the record does not contain any competent evidence that the Veteran has a service-connectable disorder due to dog bites.  In the absence of evidence suggestive of a chronic disorder, the claim must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen, the RO provided the appellant pre-adjudication notice by letter dated in May 2004.  The Board acknowledges that the letter did not address the effective date and rating criteria provisions.  However, this notice was provided in a September 2008 letter, and the claim was readjudicated in a September 2009 statement of the case and October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

With respect to the claim of service connection, the RO provided the appellant pre-adjudication notice by letter dated in September 2008.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, including records from the United States Postal Service, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the Veteran audiological examinations in 2004 and 2008, and the Veteran has not alleged that the examinations were inadequate or that his right ear hearing has changed, i.e. worsened, since the 2008 examination was conducted.  C.f. December 2009 representative statement (only reports worsening of left ear hearing acuity).  The Board acknowledges that a VA examination was not conducted for the claim of service connection for residual of dog bites.  No such examination is needed, however, because the evidence, to include the statements from the Veteran, does not suggest that the Veteran has any residual of the dog bites.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

The application to reopen the claim of service connection for right ear hearing loss is denied.

Service connection for residuals of dog bites is denied.


REMAND

Further development is needed on the claim of increased rating for a right foot disability.  Specifically, a new examination is needed to determine the nature and severity of the neurological impairment associated with the right foot disability.  

Further development is needed on the claim of increased (compensable) rating for left ear hearing loss.  In December 2009, the Veteran reported that his left ear hearing loss had worsened since the VA examination in September 2008.  See December 2009 representative statement.  Thus, a contemporaneous examination is required to determine the severity of the left ear hearing loss.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Further development is needed on the claim of service connection for a gastrointestinal disorder.  Specifically, based on the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War (see DD-214) and the evidence of undiagnosed symptoms, another examination with opinion is needed.  See 38 U.S.C.A. §§ 1117; 5103A(d); 38 C.F.R. § 3.317(a)(1)(i).  

Further development is needed on the claim of service connection for a psychiatric disorder.  Specifically, based on the multiple diagnoses of record, another examination is needed to clarify the nature of the reported psychiatric disorder and to determine its likely etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records. Ask the Veteran about the existence of relevant  non-VA treatment records.  Request all reported records.

2.  Schedule the Veteran for examination(s) to determine the nature and severity of the right foot disability.  The examiner should review the claims file.  All appropriate testing should be conducted.  

The examiner should address all symptoms and functional impairment associated with the right foot disability.  The examiner should specifically estimate the degree of neurological impairment associated with the right foot disability (i.e. whether it is mild, moderate, or severe).  The examiner should also note the extent of functional impairment resulting from the right foot disability.  An explanation should be provided for any opinion expressed.  

3.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of the left ear hearing loss.  The claims file must be made available to the examiner.   The Maryland CNC word list should be used.  The examiner is specifically requested to fully describe the functional effects, to include any effect on occupational functioning, caused by the Veteran's hearing disability.  An explanation should be provided for any opinion expressed.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the reported abdominal cramps and diarrhea with occasional vomiting.  The examiner should review the evidence of record.  All necessary tests to determine the correct diagnoses are to be done.  

The examiner should render diagnoses of all current disabilities manifested by abdominal cramps and/or diarrhea.  The examiner should specifically indicate whether or not cramps and/or diarrhea are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.  If any symptom is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred during service or is otherwise related to service.  An explanation should be provided for any opinion expressed.  

5.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner for review.  Prior to the examination, specify for the examiner any in-service stressor established by the record.

If PTSD is diagnosed, the examiner should specify (1) whether the alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, is related to active service. 

An explanation should be provided for any opinion expressed, preferably with discussion of the service medical records, the October 2009 Do statement, and the October 2009 Binder-Smith statement.  

6.  Thereafter, readjudicate the appellant's claims with consideration of all evidence associated with the file after the most recent statement (or supplemental statement) of the case.  If any benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


